IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-608-CR



CAIN MANCHA RAMIREZ,

	APPELLANT


vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 93-687-K368, HONORABLE BURT CARNES, JUDGE PRESIDING

 


PER CURIAM


	This is an appeal from a judgment of conviction for delivery of marihuana. 
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

Before Chief Justice Carroll, Justices Jones and Kidd
Appeal Dismissed on Appellant's Motion
Filed:   November 23, 1994
Do Not Publish